Exhibit 99.1 Forward-Looking Statements 2 This presentation contains forward-looking statements. All statements other than statements of historical facts contained in this presentation, including statements regarding Micronet Enertec’s future results of operations and financial position, financial targets, business strategy, plans and objectives for future operations, are forward-looking statements. The Company has based these forward-looking statements largely on its current estimates of its financial results and its current expectations and projections about future events and financial trends that it believes may affect its financial condition, results of operations, business strategy, short-term and long-term business operations and objectives, and financial needs as of the date of this presentation. These forward-looking statements are subject to a number of risks, uncertainties and assumptions.Moreover, the Company operates in a very competitive and rapidly changing environment. New risks emerge from time to time. It is not possible for Company management to predict all risks, nor can the Company assess the impact of all factors on its business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements the Company may make. In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this presentation may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statements. More detailed information about the risk factors affecting the Company’s performance is available under the heading “Risk Factors” in the Company’s Annual Report on form 10-K filed with the Securities and Exchange Commission (the “SEC”) on March 29, 2013, which is available on the SEC’s website, www.sec.gov.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analyses only as of the date hereof. The Company neither intends to, nor assumes any obligation to, update or revise these forward-looking statements in light of developments that differ from those anticipated. Statement on Pro Forma Financials The pro forma condensed consolidated financial information included in this investor presentation is constructed from the separate financial statements of the Company and Micronet Ltd. (“Micronet”), in which the Company has a controlling interest, and may not represent the financial information that would result from operations of the combined companies. In addition, the pro forma condensed consolidated financial information included in this investor presentation is based in part on certain assumptions that we believe are reasonable. We cannot assure you that our assumptions will prove to be accurate over time. Accordingly, the historical and pro forma condensed consolidated financial information included in this investor presentation may not reflect what the Company’s results of operations and financial condition would have been had we been a combined entity during the periods presented, or what our results of operations and financial condition will be in the future. The challenge of integrating previously independent businesses makes evaluating our business and our future financial prospects difficult. Our potential for future business success and operating profitability must be considered in light of the risks, uncertainties, expenses and difficulties typically encountered by recently combined companies. 3 Micronet Enertec Technologies Inc.
